Citation Nr: 0941520	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity tremor.

2.  Entitlement to service connection for left upper 
extremity tremor.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Essential tremor first manifested many years after 
service.

2.  Essential tremor is not attributable to service.

3.  An acquired psychiatric disorder is not attributable to 
service.

4.  A diagnosis for PTSD is not shown.


CONCLUSIONS OF LAW

1.  Essential tremor of the right upper extremity was not 
incurred or aggravated during active service, and an organic 
disease of the nervous system may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Essential tremor of the left upper extremity was not 
incurred or aggravated during active service, and an organic 
disease of the nervous system may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
October 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  The U.S. Court of Appeals for the Federal 
Circuit previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claim was readjudicated in May and August 
2007.  VA issued Supplemental Statements of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded 
due process of law.  The appellant has not been deprived of 
information needed to substantiate his claim and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant 
has been represented throughout his appeal by an accredited 
veterans service organization.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).
VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder, along with records associated with a claim for Social 
Security Administration (SSA) benefits.  VA afforded the 
appellant an opportunity to appear for a hearing.  The Board 
acknowledges that a VA examination has not been provided in 
this case.  However, as the evidence of record is sufficient 
to establish the presence of tremor and the critical inquiry 
(date of onset) is not susceptible to resolution by any 
current medical examination, the Board finds that a VA 
examination is not necessary in this case.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
veteran's service); see also Duenas v. Principi, 18 Vet. App. 
512 (2004) (The Court held that an examination must be 
conducted where the record before the Secretary (1) contains 
competent evidence that the veteran has persistent or 
recurrent symptoms of disease and (2) indicates that those 
symptoms may be associated with his active military service).

With respect to the psychiatric claim, the Board again notes 
that the current diagnoses for anxiety and depressive 
disorder are accepted and, as the appellant has not reported 
any stressor-events attributable to service, a PTSD 
examination is not warranted.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Service Connection

Initially, the Board notes the appellant served during the 
Vietnam era.  However, he does not assert that his claimed 
tremors of the upper extremities are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in that matter.  

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for psychoses or an 
organic disease of the nervous system when it is manifested 
to a compensable degree within one year following discharge 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Tremors

The appellant seeks service connection for tremor of the 
upper extremities.  He argues that tremor had its onset in 
1977.  See VA Form 21-526 dated August 2004.  In support of 
his claim, the appellant submitted medical evidence showing 
tremor of the right and left upper extremities along with a 
statement from his mother.  In this statement dated November 
2005, the appellant's mother reports that the appellant had 
shaking or tremor of his hands when he was 25 years old back 
in 1977.

A review of the record shows that the appellant served on 
active duty from May 1969 to April 1971.  Service treatment 
records are silent for complaint or finding of tremor.  
Report of separation examination dated March 1971 reflects 
normal clinical evaluation, including neurological 
examination.  The report of medical history associated with 
this examination report shows no history or complaints of 
tremor.  He denied a history of nervous trouble, epilepsy, 
fits and paralysis.

In October 1992, the appellant filed an original claim for VA 
compensation or pension.  He reported having tremor, 
weakness, and weight loss since 1980.  See VA Form 21-526 
dated October 1992.

VA treatment records dated September 1992 reflect a history 
of tremor of the hands for 12 years.   The appellant was 
diagnosed with tremors of unknown etiology.

VA treatment records dated October 1997 reflects a history of 
hand pain in the late 1970s and recently since 1990-1991.  
The impression was tremor, etiology unknown.

VA treatment records dated July to August 2004 reflect that 
the appellant reported a 30 year history of tremor in the 
hands.  The impression was essential tremor.  In November 
2004, the appellant reported that he first noticed tremors 
when he was 27 years old.  VA treatment record dated 2004 to 
2007 reflect continued care for tremor.

Records associated with the appellant's SSA claim have been 
reviewed, and reflect that the appellant was found disabled 
due to neurological condition and affective or mood disorder 
from April 2004.  These records include a report of 
neurological evaluation dated March 2005.  By history, the 
appellant had essential tremor since about 1977.  The 
appellant reported that it initially began in his left hand 
and later became bilateral.  The diagnosis was essential 
tremor.

Analysis

In weighing the appellant's statements, service treatment 
records, and post service medical records, the Board 
concludes that the preponderance of the evidence is against 
service connection for tremor of the right and left upper 
extremities.

Tremor is not shown in service or within the initial post 
separation year.  Report of separation examination dated 
March 1971 shows normal neurological examination, and the 
accompanying report of medical history shows no complaints of 
tremor.  Moreover, statements of the appellant and his mother 
place the onset of tremor outside the initial post separation 
year.  The appellant's mother states that he had tremor in 
1977, which is more than 5 years after service discharge.

Additionally, the Board notes that the appellant is competent 
to report symptoms of shaking hands.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The Board finds that he is a relatively 
consistent historian in regard to the most important aspects.  
He reported in an October 1992 VA claim that tremors began in 
1980.  On VA treatment in September 1992, the appellant 
reported that tremors began 10 years earlier, which would be 
1982.  The appellant reported on his August 2004 VA claim 
that tremors began in 1977.  During VA neurological 
consultation in July 2004, the appellant reported that 
tremors began about 30 years earlier, which would be 1974.  
Clearly, the dates of onset have changed.  However, all the 
dates selected by the veteran or other lay accounts places 
the onset after service.  Therefore, regardless of the date 
selected, the account constitutes negative evidence.  

We also note that there is no lay or medical evidence of an 
organic disease of the nervous system within one year of 
separation and there is no competent evidence linking the 
process to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim is denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Psychiatric Disability

As indicated above, compensation may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  See also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

Here, the appellant has not asserted that his stressor is 
predicated on combat experience or personal assault; 
therefore, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(3) are not for application in this 
matter, respectively.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for an acquired psychiatric disorder to include 
PTSD.  An acquired psychiatric disorder is not shown in 
service, and psychosis is not shown within the initial post 
separation year.  Service treatment records show normal 
psychiatric evaluation on report of separation examination 
dated March 1971, and no psychiatric complaints on the 
history portion of that examination.  Rather, he denied a 
history of depression or excessive worry.

Also, the evidence of record shows that the appellant was 
first seen for mental health issues in September 1992.  A 
September 1992 VA treatment record reflects feelings of 
depression; it was noted that the appellant was an unemployed 
carpenter and that he had financial problems.  An October 
1992 VA treatment record shows an impression for anxiety.  VA 
treatment records dated since 1995 show complaints of 
anxiety, panic attacks, and depression.  Diagnoses in January 
2005 were anxiety disorder and mood disorder due to 
longstanding tremor with depressive features.  SSA records 
included report of psychiatric evaluation dated January 2005, 
which shows a diagnosis for adjustment disorder with 
depressed mood and anxiety.

The first documented complaints and findings for psychiatric 
disability are many years after service, and have not been 
attributed service.  Furthermore, although the appellant 
reports having PTSD, he did not submit a PTSD questionnaire 
provided to him by the RO regarding his claimed stressor(s) 
and the medical evidence of record shows no diagnosis for 
PTSD.  In fact, a PTSD screen of the appellant in June 2005 
was negative.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, a diagnosis for 
PTSD is not shown.  His own assertion that he has PTSE is far 
less probative than the medical evidence disclosing that 
other diagnoses are warranted.  In addition, he has not 
presented a factual foundation for establishing that he is 
competent to establish a diagnosis in accordance with the 
DSM.

Accordingly, the claim is denied.  An acquired psychiatric 
disorder is not shown in service, and psychosis is not shown 
within the initial post separation year; moreover, a current 
psychiatric disability has not been attributed to service.  
Also, PTSD, although claimed, is not shown by the competent 
record.  As the evidence is not in equipoise, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for tremor of the right upper extremity is 
denied.

Service connection for tremor of the left upper extremity is 
denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


